Exhibit 10.59

FIRST AMENDMENT

TO THE

STATE AUTO INSURANCE COMPANIES

AMENDED AND RESTATED

DIRECTORS DEFERRED COMPENSATION PLAN

Background Information

 

A.

State Automobile Mutual Insurance Company and its affiliates (collectively, the
“State Auto Companies”) previously adopted and maintain the State Auto Insurance
Companies Amended and Restated Directors Deferred Compensation Plan (the “Plan”)
for the benefit of the members of their Boards of Directors.

 

B.

State Automobile Mutual Insurance Company (“SAMIC”) and the other State Auto
Companies now desire to amend the Plan to (1) revoke the prior assignment of
SAMIC’s rights, duties and obligations under the Plan to State Auto Insurance
Company of Wisconsin, formerly known as Midwest Security Insurance Company (“SA
Wisconsin”), and (2) eliminate the Plan’s investment option in stock of State
Auto Financial Corporation (“STFC”).

 

C.

Section 5.B of the Plan permits the amendment of the Plan at any time.

Amendment of the Plan

Effective as of December 1, 2005, the Plan is amended as follows:

 

1.

Section 1 of the Plan is amended by adding a new third paragraph to read in its
entirety at follows:

Effective as of December 1, 2005, the prior assignment of all rights, duties and
obligations of SAMIC under the Plan to SA Wisconsin shall be revoked and all
rights, duties and obligations under the Plan shall revert back to SAMIC, as
they relate to directors who serve as outside directors of SAMIC. For purposes
of the Plan, the term “Company” shall mean SAMIC and State Auto Property and
Casualty Insurance Company, collectively.



--------------------------------------------------------------------------------

2.

A new last sentence is added to the end of the first paragraph of Section 3, to
read in its entirety as follows:

Effective as of December 1, 2005, the Plan shall no longer permit investments in
STFC Shares or Phantom Stock Units.

 

3.

A new last sentence is hereby added to the end of the sixth paragraph of
Section 3, to read in its entirety as follows:

Effective as of December 1, 2005, the Plan shall no longer permit investments in
STFC Shares.

 

4.

All other terms of the Plan shall remain in full force and effect.

 

STATE AUTO INSURANCE     STATE AUTO PROPERTY AND COMPANY OF WISCONSIN    
CASUALTY INSURANCE COMPANY

By:

 

/s/ John R. Lowther

   

By:

 

/s/ John R. Lowther

Title:

 

Senior Vice President

   

Title:

 

Senior Vice President

Date:

 

December 1, 2005

   

Date:

 

December 1, 2005

STATE AUTOMOBILE     STATE AUTO MUTUAL INSURANCE COMPANY     FINANCIAL
CORPORATION

By:

 

/s/ John R. Lowther

   

By:

 

/s/ John R. Lowther

Title:

 

Senior Vice President

   

Title:

 

Senior Vice President

Date:

 

December 1, 2005

   

Date:

 

December 1, 2005

 

2